Q	DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 7, 2021 and May 31, 2022 comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an organic material having a nanostructured surface morphology”, “a nanostructured surface morphology on the electrochromic layer”, “the second electrode comprises a nanostructured surface morphology complementary to the buffer layer, the first electrochromic layer, or the tunneling layer”, “a nanostructured template morphology” and “the nanostructured template morphology is maintained in the second electrode” must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-7, 17 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 4, 7 and 17 “nanostructured surface morphology” has clarity issues.  It is unclear if the surface is a fully “structured” surface, e.g. a metamaterial; or a patterned surface, e.g. by ablation, etching, embossing or photolithography; or if surface has small inherent random variations, i.e. a rough surface that naturally comes from a deposition process such as sputtering.  In light of the specification, see at least page 10 lines 11-13, page 12 lines 13-15 and page 19 lines 6-8, each discussing a surface having “a nanostructured or rough surface,” a “nanostructured surface morphology” is interpreted as a rough surface.  One skilled in the art would generally expect layers in a solid-state electrochromic devices to have some surface roughness in the nanometer range, i.e. 1-999 nm.  For purposes of examination the examiner will interpret that any layer in a solid-state electrochromic device has sufficient roughness to read on a nanostructured surface morphology inherently.
Further regarding claim 4 “wherein the buffer layer comprises an organic material having a nanostructured surface morphology” has clarity issues.  It is unclear how an organic material has a nanostructured surface morphology, i.e. a rough surface.  For purposes of examination the examiner will use “wherein the buffer layer comprises an organic material, and the buffer layer has 
Claims 5-6 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 4 and therefore have the same deficiencies.
Further regarding claim 17 (depends from 1) “wherein the second electrode comprises a nanostructured surface morphology complementary to the buffer layer, the first electrochromic layer, or the tunneling layer” has clarity issues, including “the buffer layer” and “the tunneling layer” having antecedent issues.  A buffer layer is introduced in claim 3 and a tunneling layer is introduced in claim 16.  It is unclear if this buffer layer is the same buffer layer of claim 3 (assumed) or if it is a new/different buffer layer, e.g. a buffer layer between second electrode and second electrochromic layer.  It is unclear if the tunneling layer is the same tunneling layer of claim 16 (assumed) or if it is a new/different tunneling layer, e.g. a tunneling layer between first electrode and first electrochromic layer.  Further, since the three layers are listed in an alternative manner it is not entirely clear that all three elements are required in the device.  Given the claim construction and figures 1-2 it is assumed all layers are required.   For purposes of examination the examiner will use “… of claim [[1,]] 16, further comprises a buffer layer disposed between, and in electrical communication with, the first electrode layer and the first electrochromic layer, wherein the second electrode comprises a nanostructured surface morphology complementary to the buffer layer, the first electrochromic layer, or the tunneling layer.”
Regarding claim 20 “nanostructured template morphology” has clarity issues.  Using the same reasoning set forth above, for purposes of examination the examiner will interpret that any layer in a solid-state electrochromic device has sufficient roughness to read on a nanostructured surface morphology inherently.
Further regarding claim 20 “the buffer layer or first electrochromic layer is deposited on the first electrode” has clarity issues including antecedent issues.  It is unclear if this buffer layer is the same buffer layer of claim 3 (assumed) or if it is a new/different buffer layer.  The lack of antecedent with “first electrochromic layer” is also unclear since it is unclear if the “the” in “the buffer layer or” indicates the first electrochromic layer introduced earlier (assumed) or if a new first electrochromic layer is being introduced.  Currently claim 20 depends on claim 18 and claim 18 depends on claim 1.  Further it is unclear if which layer (or both?) are directly deposited on the first electrode.  For purposes of examination the examiner will assume and use “[[the]] an optional buffer layer disposed between the first electrode layer and the first electrochromic layer or the first electrochromic layer is deposited on the first electrode”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Insofar as they are understood claims 1-3, 7-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burdis et al. US Patent Application Publication 2011/0135837.
Regarding claim 1 Burdis discloses an electrochromic element (title e.g. figure 3A) comprising: a first electrode layer (e.g. transparent conductive layer 21), wherein the first electrode layer comprises a transparent conductive material (paragraph [0018 & 0074]); a first electrochromic layer (e.g. counter electrode 22) in electrical communication with the first electrode layer, wherein the first electrochromic layer comprises a p-type electrochromic material (e.g. paragraph [0079] discloses an example with a CE layer of nickel oxide); an insulating layer in electrical communication with the first electrochromic layer (e.g. ion transporting layer 31 and/or 33 paragraphs [0052-56] discuss insulating properties w/ example materials); a second electrochromic layer (e.g. electrode 24) in electrical communication with the insulating layer, wherein the second electrochromic layer comprises an n-type electrochromic material (e.g. paragraph [0079] discloses an example with a electrochromic layer of tungsten oxide); and a second electrode layer (e.g. transparent conductive layer 25) in electrical communication with the second electrochromic layer, wherein the second electrode layer comprises a transparent conductive material (paragraph [0018 & 0074]).
Regarding claim 2 Burdis discloses the electrochromic element of claim 1, as set forth above.  Burdis further discloses wherein the insulating layer comprises an electrically insulating material characterized by at least one band gap of at least 5 eV, a conductance band minimum of at least 2 eV relative to the material's Fermi level, and a dielectric constant of at least 5 (paragraph [0056] lists possible insulating materials including aluminum oxide, hafnium oxide, zirconium oxide, or yttrium oxide, each of which inherently has the claimed properties as evidenced by instant application page 15 lines 21-26)
Regarding claim 3 Burdis discloses the electrochromic element of claim 1, as set forth above.  Burdis further discloses wherein the element further comprises a buffer layer disposed between, and in electrical communication with, the first electrode layer and the first electrochromic layer (paragraph [0074] “The conductive layers may be further treated with appropriate anti-reflective or protective oxide or nitride layers”).
Regarding claim 7 Burdis discloses the electrochromic element of claim 1, as set forth above.  Burdis further discloses wherein the p-type electrochromic material of the first electrochromic layer (e.g. 22) comprises an inorganic material (e.g. paragraph [0079] “nickel oxide” as set forth above) that crystallizes under an annealing process, wherein the annealing process temperature is at least 200°C, and wherein the annealing process results in the formation of a nanostructured surface morphology on the electrochromic layer (NiO has these properties as evidenced by instant application page 12 lines 11-24).
Regarding claim 8 Burdis discloses the electrochromic element of claim 1, as set forth above.  Burdis further discloses wherein the p-type electrochromic material of the first electrochromic layer comprises nickel oxide (NiO) (e.g. paragraph [0079] “nickel oxide” as set forth above).
Regarding claim 9 Burdis discloses the electrochromic element of claim 1, as set forth above.  Burdis further discloses wherein the n-type electrochromic material of the second electrochromic layer (e.g. 24) comprises tungsten oxide (WO3) (e.g. paragraph [0079] “tungsten oxide”).
Regarding claim 10 Burdis discloses the electrochromic element of claim 1, as set forth above.  Burdis further discloses wherein the insulating layer (e.g. 31 and/or 33) comprises an oxide, nitride, or a fluoride compound (paragraph [0056-58]).
Regarding claim 11 Burdis discloses the electrochromic element of claim 10, as set forth above.  Burdis further discloses wherein the oxide compound comprises aluminum oxide, hafnium oxide, zirconium oxide, or yttrium oxide (paragraph [0010 & 0056] lists possible insulating materials including aluminum oxide, hafnium oxide, zirconium oxide, or yttrium oxide).
Regarding claims 12-13 Burdis discloses the electrochromic element of claim 10, as set forth above.  Burdis further discloses Burdis further discloses wherein the insulating layer further comprises a doping material1 and wherein the doping material is silicon oxide (e.g. paragraph [0011 & 0056-58] “insulator is a mixture of a silicon oxide and an aluminum oxide, wherein an amount of the silicon oxide to an amount of the aluminum oxide ranges from about 25:1 to about 1:25”).
Regarding claim 14 Burdis discloses the electrochromic element of claim 1, as set forth above.  Burdis further discloses wherein the transparent conductive material of the first electrode (e.g. 21) comprises indium tin oxide (paragraph [0075] “indium tin oxide”).
Regarding claim 15 Burdis discloses the electrochromic element of claim 1, as set forth above.  Burdis further discloses wherein the transparent conductive material of the second electrode (e.g. 25) comprises indium tin oxide (paragraph [0075] “indium tin oxide”).
Regarding claim 18 Burdis further discloses an electrochromic device comprising: an electrochemical element of claim 1, wherein the element further comprises a power source (paragraph [0077] “power source”), wherein the power source is in electrical communication with the first electrode layer and the second electrode layer to provide an electric potential to the device (paragraph [0077] “conductive layers are connected to an electrical power source in a conventional manner”).
Regarding claim 19 Burdis discloses the electrochromic device of claim 18, as set forth above.  Burdis further discloses wherein at least one optical property of the electrochromic device may be changed from a first state to a second state upon application of an electric potential (axiomatic, see inter alia abstract & paragraph [0048]); and wherein the electrochromic device is structured so that the second state is maintained without continued application of the electric potential (inherent given structure and paragraph [0049] noting reversing the color requires the applied power to have the opposite polarity).
Regarding claim 20 Burdis discloses the electrochromic device of claim 18, as set forth above.  Burdis further discloses wherein an optional buffer layer disposed between the first electrode layer and the first electrochromic layer (paragraph [0074]) or the first electrochromic layer (e.g. 22) is deposited on the first electrode (paragraph [0074]) in a manner that results in a nanostructured template morphology (inherent, as set forth in 112 rejection above); and wherein the deposition of subsequent layers (e.g. 31, 32, 33 & 24 and optionally 22) upon the buffer layer or first electrochromic layer are of suitable thickness (e.g. paragraph [0061] discloses 31 & 33 are 1-70nm thick, paragraph [0066] discloses 32 is 10-300nm thick, paragraph [0073] discloses 24 is 50-550nm thick this is commensurate with thicknesses disclosed by applicant of similar layer thicknesses, see instant application page 13 lines 1-16, page 14 line 8-24 & page 18 lines 12-28) that the nanostructured template morphology is maintained (inherent, as set forth in 112 rejection above) in the second electrode to affect a localized surface plasmon resonance (inherent given similar structure, materials and thicknesses disclosed in combination with the discussion in instant application page 20 line 8-page 21 line 20, particularly “It is believed that the nanostructured or rough surface morphology of the second electrode layer in the present disclosure generates a local surface plasmon effect”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Insofar as they are understood claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Burdis et al. US Patent Application Publication 2011/0135837 in view of Zheng et al. US Patent Application Publication 2012/0226046.
Regarding claims 4-6 Burdis discloses the electrochromic element of claim 3, as set forth above.  Burdis further discloses wherein the buffer layer has nanostructured surface morphology (inherent, as set forth in 112 rejection above).
Burdis is silent as to the exact materials used in said buffer layer.  Specifically, Burdis does not disclose the buffer layer comprises an organic material, as required by claim 4; and wherein the organic material comprises a bisphenyl pyridine, as recited in claim 5; and wherein the bisphenyl pyridine compound is:  
    PNG
    media_image1.png
    84
    277
    media_image1.png
    Greyscale
, as recited in claim 6.
Zheng teaches compounds useful in light extraction (abstract) by reducing total internal reflection (paragraph [0107]), and teaches one useful compound is 
    PNG
    media_image1.png
    84
    277
    media_image1.png
    Greyscale
 (paragraph [0105] compound 3) which when in a layer has a surface roughness in the nanometer range (see figure 17) for the purpose of taking advantage of a use compound for anti-reflection suggested by Burdis.  Further, Burdis discloses the claimed invention except for the specific material claimed.  It would have been an obvious matter of design choice to the specific material claimed since applicant has not disclosed that this particular material solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a different material, e.g. NiO, see instant application page 10 lines 13-14.  Therefore, it would be obvious design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention for the buffer layer in the electrochromic element as disclosed by Burdis to be an organic material, more specifically a bisphenyl pyridine and particularly:  
    PNG
    media_image1.png
    84
    277
    media_image1.png
    Greyscale
 as taught by Zheng for the purpose of taking advantage of a use compound for anti-reflection function as suggested function of said buffer layer as indicated by Burdis.

Insofar as they are understood claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Burdis et al. US Patent Application Publication 2011/0135837 in view of Castellion US Patent 3,578,843, of record.  
Regarding claim 16 Burdis disclose the electrochromic element of claim 1, as set forth above.  Burdis does not disclose wherein the element further comprises a tunneling layer disposed between the second electrode layer and the second electrochromic layer.
Castellion teaches a similar persistent electrochromic element (abstract e.g. figure 1 & column 1 lines 64-67) including first and second transparent electrodes (e.g. layers 26 & 28, respectively) on either side of an electrochromic material (e.g. layer 26), and further teaches a tunneling layer (e.g. permeable insulator 27 column 4 line 73-column 5 line 28 “permeable insulator functions by nonclassical transposition (tunneling) of electrons or holes through the energy barrier junction between the insulator and the persistent electrochromic material”) disposed between the second electrode layer (e.g. 28) and the electrochromic layer (e.g. 26) for the purpose of electrically isolating the electrochromic material from the electrode trapping the current carriers in the electrochromic layer (column 4 line 73-column 5 line 28).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic element as disclosed by Burdis to have a tunneling layer disposed between the second electrode layer and the second electrochromic layer as taught by Castellion for the purpose of electrically isolating the electrochromic material from the electrode trapping the current carriers in the electrochromic layer.
Regarding claim 17 the combination of Burdis and Castellion disclose the electrochromic element of claim 16 including a tunneling layer disposed between the second electrode layer and the second electrochromic layer, as set forth above.  Burdis further discloses it further comprises a buffer layer disposed between, and in electrical communication with, the first electrode layer and the first electrochromic layer (paragraph [0074] “The conductive layers may be further treated with appropriate anti-reflective or protective oxide or nitride layers”).  The combination of Burdis and Castellion has the second electrode comprises a nanostructured surface morphology (inherent, as set forth in 112 rejection above) complementary to the buffer layer, the first electrochromic layer, or the tunneling layer (since the second electrode is in direct contact with the tunneling layer the interfacing surfaces would have “complementary” surface structures).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bergh et al. US Patent Application Publication 2016/0170279, in regards to a similar element.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                                 November 23, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the instant application page 18 lines 4-11 teaches the insulating material may be a metal oxide (e.g. Al2O3) doped with silicon oxide (SiO2) in a range of 2-40 wt%.  For purposes of examination the examiner will interpret mixtures including a “dopant” up to 40 wt% reads this limitation.  This interpretation is reasonable and well within the grasp of the ordinarily skilled and consistent the broadest reasonable interpretation as is required be the MPEP §2111.